Citation Nr: 1218521	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in February 2012 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has low back, left shoulder, left knee and stomach conditions related to his military service.  Significantly, he claims he was in two motor vehicle accidents (MVAs) on active duty in May 2004 and October 2004 resulting in low back and left shoulder injuries.  He further contends he injured his left knee playing flag football in the military and he suffered with stomach problems since active duty.

His service treatment records confirm the MVAs and treatment for acute gastroenteritis in 2006.  His service treatment records do not indicate a flag football related injury to the left knee, but the Board notes the Veteran is competent to testify as to in-service injuries and symptoms since service.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran was afforded a general medical VA examination in April 2008, which noted impressions of left knee and abdominal pain, each without clinical evidence of disease.  The Veteran declined a left knee examination at that time.  The examiner did diagnose lumbar strain, but did not proffer an opinion as to the likely etiology of the diagnosis.  

Since this examination, the record contains voluminous amounts of VA outpatient treatment records from 2008 to 2012 showing significant treatment for low back pain, lumbar radiculopathy, chronic pain of the bilateral shoulders, left leg pain and stomach manifestations.  

In light of the Veteran's service treatment records documenting MVAs, his credible testimony regarding other injuries, new medical evidence indicating current diagnoses and treatment for the claims on appeal, and the fact that the April 2008 VA examiner did not proffer etiology opinions, the Board concludes new VA examinations are necessary to adjudicate the claims on appeal.  

The RO should also take this opportunity to obtain any outstanding medical records not currently in the claims folder.

Accordingly, the case is REMANDED for the following action:
 
1.  Ask the Veteran identify all medical providers who treated him for back, shoulder, knee or stomach complaints since service.  After securing the necessary release, obtain those records.  The AMC/RO should also obtain the Veteran's medical records for treatment from the VA Medical Center from April 2012 to the present.  

2.  After completion of the foregoing, to the extent available, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed low back, left knee, and left shoulder disorder. 

The claims folder must be made available to the examiner for review as part of the examination. 

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed low back, left knee, or left shoulder disability had its onset during active service or is related to any in-service disease or injury, to include the two 2004 MVAs or the in-service flag football injury. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After completion of the foregoing, to the extent available, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed stomach disorder. 

The claims folder must be made available to the examiner for review as part of the examination. 

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed stomach disorder had its onset during active service or is related to any in-service disease or injury, to include the 2006 treatment for gastroenteritis. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


